Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 4, 2021 has been entered.
 
DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on December 4, 2020 was received. Claim 1 was amended. Claims 12 and 16-20 were canceled. No claim was added.
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued October 7, 2020. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424) on claims 1-7, 14-15, 21-22 and 25 are withdrawn, because the claims have been amended. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424) and Frost (US20100159179) on claims 8-9 are withdrawn, because the claims have been amended 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424) and Vichr (US5443032) on claims 10, 12 and 23 are withdrawn, because the claims have been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424), Vichr (US5443032) and Hattori (US5403616) on claim 11 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424) and of Wright (US20160322224) on claim 13 is withdrawn, because the claim has been amended. 
The claim rejection under 35 U.S.C. 103 as being unpatentable over Anton (US20070026205) in view of Woodward (US4988424) and Chen (US20040101709) on claim 24 is withdrawn, because the claim has been amended. 

REASONS FOR ALLOWANCE
Claims 1-11, 13-15 and 21-25 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Anton in view of Woodward, does not teach the method of applying a multi-color finish to a plumbing fixture as recited in claim 1. Specifically, Anton in view of Woodward does not teach the selectively applying the masking material in a graduated fashion is achieved by spraying the masking material at varying intensities along different angles relative to the plumbing fixture in the context of claim 1. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115.  The examiner can normally be reached on M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/N.V.L/Examiner, Art Unit 1717                                                                                                                                                                                                        
/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717